DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

EXAMINER’S COMMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
The prior art Klassen (U.S. Publication No. 2017/0047821 A) discloses an electric machine which comprises a first carrier having an array of electromagnetic elements and a second carrier having electromagnetic elements defining magnetic poles.  Fig. 2 of Klassen shows a section view of the actuator 1010 with an internal stator 1020 attached to the inner housing 1014 and an external rotor 1022 attached to the outer housing 1012. The rotor 1022 comprises permanent magnets 1024 attached to a rotor yoke 1026. The stator 1020 comprises stator teeth 1028 attached to a stator yoke 1030. The stator 1020 is made of a soft magnetic material such as but not limited to laminated electrical steel. Solid material can be used for the stator 1020 such as but not limited to powdered soft magnetic materials that exhibit reduced eddy currents and/or reduced hysteresis. Due to the unusually thin flux path cross section of this device which will reduce eddy current losses, solid steel or iron may be used for the stator 1020 with acceptable performance in certain lower speed applications. The section view in FIG. 2 shows simplified bearings 1016 and no coils on the stator 1020.The prior art fails to teach in combination with the rest of the limitations in the claim:  “a differential current electromagnetic sensor, comprising: a magnetic core defining a center region, wherein: the magnetic core includes an air gap; and the power cable is configured to pass through the center region one or more times; and a magnetic flux sensing device positioned in the air gap, the magnetic flux sensing device configured to provide a magnetic flux signal that is representative of a magnetic flux across the air gap; wherein: the magnetic flux across the air gap is indicative of a difference between the inlet current and the outlet current.”

Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement for reasons for allowance:
 Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “a differential current electromagnetic sensor, comprising: a magnetic core defining a center region, wherein: the magnetic core includes an air gap; and the power cable is configured to pass through the center region one or more times; and a magnetic flux sensing device positioned in the air gap, the magnetic flux sensing device configured to provide a magnetic flux signal that is representative of a magnetic flux across the air gap; wherein: the magnetic flux across the air gap is indicative of a difference between the inlet current and the outlet current.”

Regarding claim 16, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “the power cable traversing a center region of a magnetic core, the magnetic core including an air gap that is configured to accommodate a magnetic flux sensing device positioned therein, the magnetic flux sensing device configured to provide a magnetic flux signal that is representative of a magnetic flux across the air gap, the magnetic flux indicative of a difference between the inlet current and the outlet current --- the inlet current flows through the first power lead; and the outlet current flows through the second power lead; providing electrical power to the magnetic flux sensing device; receiving the magnetic flux signal from the magnetic flux sensing device, the magnetic flux signal indicative of the magnetic flux across the air gap; and producing an output signal that is representative of the magnetic flux across the air gap.”

Claims 2, 3, 7-12, 14  are allowable due to their dependencies on claim 1; claims 4-6 are allowable due to their dependencies on claim 2; claim 13 is allowable due to its dependency on claim 12; claim 15 is allowable due to its dependency on claim 14; claims 17-20 are allowable due to their dependencies on claim 16.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FARHANA A HOQUE/Primary Examiner, Art Unit 2866